 


110 HRES 593 EH: Congratulating scientists F. Sherwood Rowland, Mario Molina, and Paul Crutzen for their work in atmospheric chemistry, particularly concerning the formation and decomposition of ozone, that led to the development of the Montreal Protocol on Substances that Deplete the Ozone Layer.
U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 593 
In the House of Representatives, U. S.,

September 17, 2007
 
RESOLUTION 
Congratulating scientists F. Sherwood Rowland, Mario Molina, and Paul Crutzen for their work in atmospheric chemistry, particularly concerning the formation and decomposition of ozone, that led to the development of the Montreal Protocol on Substances that Deplete the Ozone Layer. 
 
 
Whereas in 1973, on the University of California, Irvine campus, chemists F. Sherwood Rowland and Mario Molina began researching the depletion of stratospheric ozone by the chlorofluorocarbon gases then used worldwide as refrigerants and aerosol propellants; 
Whereas on June 28, 1974, F. Sherwood Rowland and Mario Molina published in the scientific journal Nature, their path-breaking article, Stratospheric Sink for Chlorofluoromethanes: Chlorine Atom-Catalysed Destruction of Ozone; 
Whereas in 1976, the work of F. Sherwood Rowland and Mario Molina connecting chlorofluorocarbons and atmospheric ozone depletion was confirmed by the National Academy of Sciences; 
Whereas in 1978, the United States banned chlorofluorocarbons as propellants in aerosol cans; 
Whereas in 1987, because of the research of F. Sherwood Rowland, Mario Molina, Paul Crutzen, and many other scientists, the international community acted through the adoption of the Montreal Protocol on Substances that Deplete the Ozone Layer (Montreal Protocol); 
Whereas the Montreal Protocol created the Multilateral Fund for the Implementation of the Montreal Protocol which provides funds to help developing countries to phase out the use of ozone-depleting substances; 
Whereas the Multilateral Fund for Implementation of the Montreal Protocol was the first financial mechanism to be created under an international treaty; 
Whereas the Montreal Protocol recognized that world-wide emissions of certain substances can significantly deplete and otherwise modify the ozone layer in a manner that is likely to result in adverse effects on human health and the environment; 
Whereas because of the adoption of the Montreal Protocol the levels of chlorofluorocarbon gases in the Earth’s atmosphere have decreased; 
Whereas on September 17, 1987, the Montreal Protocol was open for signatures; 
Whereas to date, 191 nations have signed the Montreal Protocol; 
Whereas F. Sherwood Rowland, Mario Molina, and Paul Crutzen were awarded the Nobel Prize for Chemistry in 1995 for their work in atmospheric chemistry, particularly concerning the formation and decomposition of ozone; and 
Whereas September 17, 2007, marks the twentieth anniversary of the signing of the Montreal Protocol: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates scientists F. Sherwood Rowland, Mario Molina, and Paul Crutzen for their work in atmospheric chemistry, particularly concerning the formation and decomposition of ozone, that led to the development of the Montreal Protocol on Substances that Deplete the Ozone Layer; and  
(2)encourages the continued research of the interaction of humans and their actions with the Earth’s ecosystem. 
 
Lorraine C. Miller,Clerk.
